Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 18, 19, 21, 23-26, and 28-34 are cancelled.
Claims 14-17, 20, 22, and 27 are withdrawn.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).




As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-13, drawn to a system for storing energy.
Group II, claim(s) 14-17, 20, and 22, drawn to a method of storing thermal energy.
Group III, claim(s) 27, drawn to a containment vessel.

Groups I, II, and III lack unity of invention because the groups do not share the same or corresponding technical feature.  Specifically, the existence of an anticipatory reference demonstrating that one or more independent claims lack novelty establishes that species do not relate to a single general inventive concept.  In the instant case, the examiner conducted a preliminary search and located a reference (Rilett US 4,327,553) that anticipates at least independent claim 1.  Namely, Rilett (Figure 2) discloses a system for storing thermal energy comprising: a reactor (31) comprising a CO2 sorbent comprising MgO (Col. 4, lines 37-54 and Col. 7, lines 11-36: MgO, among other sorbents) and a supercritical CO2 source (27) (Col. 11, line 67 to Col. 12, line 21 and Figure 2: See CO2 source 27 which contains supercritical -i.e. liquefied- CO2), where the supercritical CO2 source is in fluid communication with the reactor and the CO2 sorbent comprising MgO to allow flow of supercritical CO2 between the supercritical CO2 source and the reactor (Col. 11, line 67 to Col. 12, line 21 and Figure 2: The source of supercritical CO2 “27” is in fluidic communication with the reactor “31”), thereby allowing contact of CO2 with the CO2 sorbent comprising MgO (Col. 12, lines 28-37).  As set forth in MPEP 1850:
The expression “special technical features” is defined in PCT Rule 13.2 as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art. The determination is made on the contents of the claims as interpreted in light of the description and drawings (if any).  
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Whether or not any particular technical feature makes a “contribution” over the prior art, and therefore constitutes a “special technical feature,” should be considered with respect to novelty and inventive step. For example, a document discovered in the international search shows that there is a 

A telephone call was made to Erik Jarvholm (69289) on 8/6/2021 to request an oral election to the above restriction requirement.  On 8/11/2021, an election without traverse was made on the invention of Group I.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “pump” claim 3, line 1) and “a waste heat pump source” (claim 11, line 2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:

“a cooling unit” (i.e. a unit for cooling) as recited on line 2 of claim 7 and line 2 of claim 8 and as disclosed on Paragraph 95 of the specification.
“a sensible heat storage unit” (i.e. a unit for sensible heat storage) as recited on line 2 of claim 9 and as disclosed on Paragraph 96 of the specification.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the term "high" (line 3) is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Further regarding claim 13, the recitation “a pressure of at least 200 atm during use” (line 5) renders the claim indefinite.  It is unclear if the containment vessel is required to withstand “a pressure of at least 200 atm during use” (claim 13, line 5) or merely withstand “high pressure” (claim 13, line 3).



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rilett US 4,327,553).
Regarding claim 1, Rilett (Figure 2) discloses a system for storing thermal energy comprising: a reactor (31) comprising a CO2 sorbent comprising MgO (Col. 4, lines 37-54 and Col. 7, lines 11-36: MgO, among other sorbents) and a supercritical CO2 source (27) (Col. 11, line 67 to Col. 12, line 21 and Figure 2: See CO2 source 27 which contains supercritical -i.e. liquefied- CO2), where the supercritical CO2 source is in fluid communication with the reactor and the CO2 sorbent comprising MgO to allow flow of supercritical CO2 between the supercritical CO2 source and the reactor (Col. 11, line 67 to Col. 12, line 21 and Figure 2: The source of supercritical CO2 “27” is in fluidic communication with the reactor “31”), thereby allowing contact of CO2 with the CO2 sorbent comprising MgO (Col. 12, lines 28-37).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is alternatively rejected and claims 2-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Amendola et al. (US 2015/0020993), and further in view of Rilett (US 4,327,553).
Regarding claim 1, Amendola et al. (Figure 2) discloses a system for storing energy comprising:
A reactor (D) comprising a CO2 sorbent (Paragraphs 107).  While Amendola et al. discloses a CO2 sorbent (Paragraphs 115, 116, 118, and 120: There is a wide variety of sorbents configured to react with CO2), Amendola et al. does not explicitly teach or disclose the CO2 sorbent as comprising MgO.
Rilett (Figure 2) teaches a system for storing thermal energy comprising: a reactor (31) comprising a CO2 sorbent comprising MgO (Col. 4, lines 37-54 and Col. 7, lines 11-36: MgO, among other sorbents).  As a result, it would have been obvious to In re Leshin, 125 USPQ 416.
Amendola et al. further discloses a supercritical CO2 source (G) (Paragraphs 107, 156: Inclusive of supercritical -i.e. liquefied- CO2), where the supercritical CO2 source is in fluid communication with the reactor and the CO2 sorbent to allow flow of supercritical CO2 between the supercritical CO2 source and the reactor (Figure 2) , thereby allowing contact of CO2 with the CO2 sorbent comprising MgO (Figure 2 and Paragraphs 107-110: The system stores -i.e. charges- thermal energy by separating a working fluid from a sorbent and the system releases -i.e. discharges- thermal energy by combining the working fluid with the sorbent).
Regarding claim 2, Amendola et al. discloses a system for storing energy as discussed above, further comprising a heat source (i.e. as defined by heat exchanger A) configured to be in fluid communication with the supercritical CO2 source and the reactor (Paragraphs 4 and 19, see also Paragraphs 86 and 137: The heat exchanger A is configured to heat the supercritical CO2).
Regarding claim 3, Amendola et al. discloses a system for storing energy as discussed above, where the system further comprises a pump (i.e. as defined by element H) (Paragraphs 13 and 107-110: Element H is a reversible turbine that functions as a turbine when the system is discharged and a compressor when the 
Regarding claim 4, Amendola et al. discloses a system for storing energy as discussed above, where the system further comprises one or more heat exchangers (Heat exchangers F and I) configured to be in fluid communication with the supercritical CO2 source, the reactor, and the heat source (Figure 2).
Regarding claim 5, Amendola et al. discloses a system for storing energy as discussed above, where the system further comprises a turbine (i.e. as defined by element H) (Paragraphs 13 and 107-110: Element H is a reversible turbine that functions as a turbine when the system is discharged and a compressor when the system is charged) configured to be in fluid communication with an outlet of the reactor (Figure 2).
Regarding claim 6, Amendola et al. discloses a system for storing energy as discussed above, where the system further comprises a compressor, and/or a turbine, and/or an expander (Paragraphs 13 and 107-110: Element H is a reversible turbine that functions as a turbine when the system is discharged and a compressor when the system is charged) configured to be in fluid communication with the supercritical CO2 source and the heat source and/or reactor (Figure 2).
Regarding claim 7, Amendola et al. discloses a system for storing energy as discussed above, where the system further comprises a cooling unit (i.e. as defined by heat exchanger A) configured to be in fluid communication with an outlet of the reactor and the supercritical CO2 source (Paragraphs 4 and 19, see also Paragraphs 86 and 
Regarding claim 8, Amendola et al. discloses a system for storing energy as discussed above, where the system further comprises a cooling unit (i.e. defined by heat exchanger I) configured to be in fluid communication with an outlet of the reactor, the one or more heat exchangers, and the supercritical CO2 source (Figure 2).
Regarding claim 10, Amendola et al. discloses a system for storing energy as discussed above, where the reactor is a heat exchange reactor (i.e. the reactor defines a heat exchange reactor) (Paragraphs 107-110: A reversible chemical reaction occurs between CO2 and the sorbent within the reactor).
Regarding claim 11, Amendola et al. discloses a system for storing energy as discussed above, where the heat source is a solar thermal energy and/or a waste heat pump source (Paragraphs 4, 3, and 19, see also Paragraphs 86 and 137: The heat exchanger A is configured to exchange heat with a waste heat source, and is applicable to storing energy derived from solar and heat generated from heat pumps).
Regarding claim 12, Amendola et al. discloses a system for storing energy as discussed above, where the system is a closed loop system (Figure 2).




Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Amendola et al. (US 2015/0020993) and Rilett (US 4,327,553), and further in view of Yogev et al. (US 2017/0066650).
Regarding claim 9, Amendola et al. discloses a system for storing energy as discussed above.  However, Amendola et al. does not explicitly teach or disclose a sensible heat storage unit.
Yogev et al. (e.g. Figures 4A-4F) teaches a system for storing thermal energy comprising: at least one storage unit (110), where the at least one storage unit operates on the principle of sensible heat storage alone or in combination with other means of storing heat (Paragraphs 36-38: A system that is configured to store/release heat is capable of doing so by utilizing one or more of latent heat storage, sensible heat storage, chemical energy storage).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to provide the system as disclosed by Amendola et al. with a sensible heat storage unit in combination with another storage unit as taught by Yogev et al. to improve a capability of a system to store/release heat more efficiently by incorporating thermal energy storage units with differing capacities and temperature ranges for storing heat.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Amendola et al. (US 2015/0020993) and Rilett (US 4,327,553), and further in view of Tyree (US 6,260,361) and Beck (US 2015/0253084).
Regarding claim 13, Amendola et al. discloses a system for storing energy as discussed above.  While Amendola et al. discloses the supercritical CO2 source (i.e. G) 
Tyree, teaches a supercritical CO2 source (11) (Col. 5, line 58 to Col. 6, line 9: A source of liquefied CO2), comprising a metal housing configured to sustain temperatures of at least 300 °C at a pressure of at least 200 atm during use (Col. 5, line 58 to Col. 6, line 9: The housing is configured from materials suitable to contain liquefied CO2 at anticipated pressures and temperatures).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the containment vessel as disclosed by Amendola et al. in the form of a metal containment vessel provided as taught by Tyree to improve system for storing energy safety by constructing the containment vessel from materials that are capable of containing liquefied CO2.  Note: It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Further, Amendola et al. does not explicitly teach or disclose the housing as underground.
Beck teaches a system for storing thermal energy comprising: a working fluid storage tank (3) defining a housing (Figure 1 and Paragraph 34: Defined by an inner wall), where the housing as at least partially surrounded by a liner (Figure 1 and 
Note: It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.  In the instant case, the limitation “an inflatable liner configured to be inflated” constitutes a functional limitation, there being no differentiating structure recited.
Note: Since Amendola et al. as modified by Tyree discloses a containment vessel defining a housing comprising that is configured to store supercritical CO2, it is understood that the containment vessel as disclosed by Amendola et al. as modified by Tyree is capable of containing CO2 at the claimed conditions of 200atm and 300ºC.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2018/0038353 discloses a thermal energy storage system.
US 2018/0180325 discloses a thermal energy storage system.
US 4,169,499 discloses a thermal energy storage system.
US 2013/0125546 discloses a thermal energy storage system.
US 2015/0033740 discloses a thermal energy storage system.
US 2016/0108763 discloses a thermal energy storage system.
US 2017/0362090 discloses a thermal energy storage system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391.  The examiner can normally be reached on Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JASON N THOMPSON/Examiner, Art Unit 3763                                                                                                                                                                                                        
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763